Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Curtis Troy Crowsey, Appellant                        Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 29362).
No. 06-22-00041-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter* participating.     *Justice Carter,
                                                      Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Curtis Troy Crowsey, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 22, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk